Exhibit99.3 UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION On July 14, 2009, Modavox, Inc. (the “Company” or “Modavox”) completed its previously announced acquisition (the “Acquisition”) of one hundred percent (100%) of the business and assets of New Aug, LLC, a Delaware limited liability company. The Acquisition was recorded using the purchase method of accounting and, accordingly, the purchase price has been allocated to the tangible and intangible assets acquired and liabilities assumed on the basis of their fair values on the acquisition date. An independent valuation firm is assisting management of the Company in determining the fair values of a significant portion of these assets. The preliminary valuation work, as performed by the Company’s management and the independentvaluation specialists, was used to prepare the estimates of fair value reflected in these unaudited pro forma consolidated financial statements. These amounts are subject to final adjustment based upon the final determination of these fair values. For purposes of preparing the unaudited pro forma condensed consolidated financial statements, the historical financial information for Modavox is based on its fiscal year ended February 28, 2009 and the three months ended May 31, 2009. The historical financial information for New Aug, LLC is based on its fiscal year ended December31, 2008 and the three months ended June 30, 2009. The unaudited pro forma condensed consolidated balance sheet presented herein includes the balance sheet of Modavox as of May 31, 2009 and the balance sheet of New Aug, LLC as of June 30, 2009. The unaudited pro forma condensed consolidated balance sheet combines the unaudited condensed balance sheets of Modavox and New Aug, LLC and gives effect to the Merger as if it had been completed as of May 31, 2009. The unaudited pro forma condensed combined statement of operations for the three months ended May 31, 2009 and the year ended February 28, 2009 combines the historical results of Modavox and New Aug,
